ON MOTION FOR CLARIFICATION

PER CURIAM,
Evidence that the defendant, an independent contractor, had responsibility for weekly cleaning and inspection of the parking area at the time of the accident, along with the appellant’s testimony that the substance which caused her slip and fall was a wet and slick accumulation which had been present on the premises for a period of time, was sufficient to create a material issue of fact on the question of liability. For both reasons the defendant’s motion for summary judgment should have been denied. The burden is on the party moving for a summary judgment to show conclusively an absence of any genuine issue of material fact. Prudential-LMI Comm. Ins. Co. v. Sears, Roebuck & Co., 572 So.2d 15 (Fla. 3d DCA 1990).
Reversed and remanded.